                Case 3:11-cr-00572-SI Document 324 Filed 09/02/20 Page 1 of 3



     MICHAEL HINCKLEY, State Bar No. 161645
 1   THE LAW OFFICES OF MICHAEL HINCKLEY
     803 Hearst Avenue
 2   Berkeley, California 94710
     Telephone:     (510) 486-0800
 3   Facsimile:     (510) 486-0801
 4   Attorneys for Defendant
     Bruce Saiyad
 5
                                    UNITED STATES DISTRICT COURT
 6
                                   NORTHERN DISTRICT OF CALIFORNIA
 7
                                          SAN FRANCISCO DIVISION
 8

 9     UNITED STATES OF AMERICA,                          Case Nos. CR-11-00572-SI
10                    Plaintiff,                          JOINT STIPULATION AND
                                                          [PROPOSED] ORDER TO CONTINUE
11            vs.                                         DETENTION HEARING FROM
                                                          SEPTEMBER 3, 2020 TO SEPTEMBER
12                                                        10, 2020 @ 10:30 a.m.
       BRUCE SAIYAD
13               Defendant.
14

15

16          Defendant Bruce Saiyad, by and through his counsel Michael Hinckley, and the United

17   States of America, by and through Assistant United States Attorney Jason Kleinwaks, hereby

18   stipulate and agree to a continuance of the date of the detention hearing in this matter from
19   September 3, 2020 to September 10, 2020 @ 10:30 a.m.
20
            Good cause for the continuance exists here. Defense counsel has developed an
21
     unexpected scheduling conflict with the current hearing date and, as such, asks that the matter be
22
     continued to the requested date. 1
23

24          The assigned Probation Officer has no objection to this request.

25
             1 Defense counsel is a member of a subcommittee with the California Commission on
26   Peace Officer Standards and Training (P.O.S.T.) that is working to complete amendments to
     state Use Of Force guidelines based on changes in the law; the final/completion meeting is
27   noticed for tomorrow.

28

29
30
               Case 3:11-cr-00572-SI Document 324 Filed 09/02/20 Page 2 of 3




 1   IT IS SO STIPULATED.
 2            9/2/2020                          /s/ Jason Kleinwaks
     Dated:
 3
                                                JASON KLEINWAKS
 4                                              Assistant United States Attorney

 5
              9/2/2020                         /s/ Michael Hinckley
 6   Dated:
                                                MICHAEL HINCKLEY
 7
                                                Attorney for Bruce Saiyad
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

29
30
               Case 3:11-cr-00572-SI Document 324 Filed 09/02/20 Page 3 of 3




 1
                                                ORDER
 2
            Based upon the stipulation of the parties, and for GOOD CAUSE shown, the COURT
 3
     HEREBY ORDERS that the detention hearing in this matter, currently scheduled for September
 4

 5   3, 2020, is continued to September 10, 2020 at 10:30 a.m.

 6          IT IS SO ORDERED.
 7
 8   Dated: September 2, 2020
                                                     Hon. Virginia K. DeMarchi
 9                                                   United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

29
30
